Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s claim that his factual allocution was insufficient to support his plea of guilty to assault in the second degree (Penal Law § 120.05 [3]). Proof that defendant caused physical injury to the police officer is not required (see, People ex rel. Gray v Tekben, 86 AD2d 176, 178, affd 57 NY2d 651). Defendant’s admission that he lunged at the officer with the intent to prevent him from performing his lawful duty and that the officer was injured in the ensuing melee was adequate, and the court did not err in accepting the plea (see, People v Johnson, 115 AD2d 330). (Appeal from judgment of Monroe County Court, Mark, J. — assault, second degree.) Present — Callahan, J. P., Denman, Boomer, Balio and Davis, JJ.